Title: To Alexander Hamilton from James McHenry, 8 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Dr. Sir.
            War Dept. 8 Aprl 1799.
          
          I find by letters this moment received from Vermont, that Lt. Leonard may be able, without assistance to march his men; or rather to take the proper care of them on their march; and that the inhabitants are very desirous they should be removed. From your orders it is likely they may have been marched, yet I should think it proper that the officers you have designated for the company should immediately proceed to join him.
          Yours truely
          
            James McHenry
          
          Majr. Gen. Hamilton.
        